In The

                           Court of Appeals

               Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-21-00336-CR
                         NO. 09-21-00337-CR
                          __________________

             JAMARCUS DONEL POLLEY, Appellant

                                   V.

                 THE STATE OF TEXAS, Appellee

__________________________________________________________________

            On Appeal from the 435th District Court
                  Montgomery County, Texas
        Trial Cause Nos. 20-06-07676-CR, 20-09-10850-CR
__________________________________________________________________

                     MEMORANDUM OPINION

    Jamarcus Donel Polley filed appeals from two convictions for

aggravated robbery, which resulted from the trial before the same jury in

trial court Cause Numbers 20-06-07676-CR and 20-09-10850-CR. 1 After

filing the notices of appeal, the trial court appointed an attorney to


     1See  Tex. Penal Code Ann. § 29.03(a)(2) (aggravated robbery is a
first-degree felony).
                                   1
represent Polley in his appeals. The attorney discharged his

responsibilities to Polley by filing an Anders brief. 2 In the consolidated

brief the attorney filed in the appeals, Polley’s attorney explained why in

Polley’s case no arguable issues exist to reverse the judgments the trial

court signed convicting Polley of committing two aggravated robberies.3

The consolidated brief contains a professional evaluation of the record. In

the brief, Polley’s attorney explains why, under the record in Polley’s

case, no arguable issues exist to support reversing either judgment.4

Polley’s attorney also represented that he sent Polley a copy of the brief

and the record. When the brief was filed, the Clerk of the Ninth Court of

Appeals notified Polley, by letter, that he could file a pro se brief or a

response with the Court in his appeals on or before April 19, 2022. Polley,

however, did not respond.

     When an attorney files an Anders brief, we are required to

independently examine the record and determine whether the attorney

assigned to represent the defendant has a non-frivolous argument that




     2See Anders v. California, 386 U.S. 738, 744 (1967).
     3See id.; High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
     4Id.

                                    2
would support his appeal. 5 After reviewing the clerk’s record, the

reporter’s record, and the attorney’s briefs, we agree there are no

arguable grounds to support Polley’s appeals. Thus, it follows that the

appeals are frivolous. 6 For that reason, we need not require the trial court

to appoint another attorney to re-brief the appeals. 7

        The trial court’s judgments are affirmed.

        AFFIRMED.


                                                 _________________________
                                                      HOLLIS HORTON
                                                           Justice

Submitted on September 14, 2022
Opinion Delivered September 28, 2022
Do Not Publish

Before Golemon, C.J., Horton and Johnson, JJ.




        5Penson v.   Ohio, 488 U.S. 75, 80 (1988) (citing Anders, 386 U.S. at
744).
           Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App.
        6See

2005) (“Due to the nature of Anders briefs, by indicating in the opinion
that it considered the issues raised in the briefs and reviewed the record
for reversible error but found none, the court of appeals met the
requirements of Texas Rule of Appellate Procedure 47.1.”).
      7See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

Polley may challenge our decision in the cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        3